Citation Nr: 0823958	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Roanoke, Virginia, which found the veteran to be 
incompetent for VA benefits purposes.  The veteran relocated 
and his claim is now being addressed by the RO in Detroit, 
Michigan.  

The veteran also perfected an appeal of the issue of an 
increased rating for service connected post traumatic stress 
disorder.  During the pendency of the appeal, an increased 
evaluation from 50 percent to 100 percent was granted for 
post traumatic stress disorder by rating decision dated in 
May 2007.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board notes that this is a 
complete grant of the benefit sought; the issue is no longer 
on appeal.  The veteran also perfected an appeal of service 
connection for dental trauma, which was granted in an October 
2004 rating decision.  This appeal is also not before the 
Board.

The veteran requested a hearing before the Board on this 
issue.  He was scheduled for a June 2008 hearing, but failed 
to report.  The hearing request is deemed withdrawn.


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.353 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was notified in June 2004 of the proposed action 
to find him incompetent and of his right to submit evidence 
and request a hearing on the matter.  See 38 C.F.R. §§ 3.103, 
3.353(e) (2007).  In October 2004, the RO determined the 
veteran to be incompetent to handle disbursement of VA 
benefits.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  38 C.F.R. 
§ 3.353(c).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary' s 
mental capacity to contract or to manage his own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102.

Although there is conflicting evidence of record as to the 
issue of competency, the Board finds that the greater weight 
of evidence supports a finding that the veteran is 
incompetent to manage his affairs.  The Board will address 
first the evidence in support of a finding of competency 
before turning to the evidence of incompetency.  

In favor of the veteran's claim are a December 2003 
competency examination, a July 2007 field examination report 
and two competency determinations in the veteran's VA 
treatment records.  

The veteran was sent for a VA competency examination in 
December 2003.  The veteran apologized for his behavior at an 
earlier September 2003 examination, which will be discussed 
below.  The examiner noted that the veteran has managed his 
own funds during his adult life.  The veteran reported living 
at the Regis Hotel, and that he was in receipt of Social 
Security disability benefits and a VA pension, both delivered 
via direct deposit.  The examiner noted his longstanding 
history of paranoid schizophrenia and its attendant level of 
disorganization.  The examiner indicated that the 
disorganization "may contribute to an impression of his lack 
of competency."  The examiner also concluded that the 
veteran "has handled his funds to this point.  He has a 
place to live, and reports completing regular tasks of daily 
living, such as eating.  Without any other evidence of his 
inability to manage his funds, I would be reluctant to find 
him incompetent."  The examiner recommended a finding of 
competency, and noted that his medical provider could 
determine competency over time.  

At the time of his July 2007 field examination, the veteran 
had recently been granted a 100 percent rating for his PTSD, 
and the record reflects that the veteran purchased a 
restaurant with the retroactive award.  This interview 
happened at the veteran's restaurant.  The veteran discussed 
his finances and demonstrated the ability solve math problems 
involving money.  The veteran had been caring for himself and 
was able to state that his money came from VA and Social 
Security.  The field examiner indicated that the veteran 
should be scheduled for an interview to rate him competent.  

Two April 2005 VA treatment notes mention that the veteran is 
competent.  On April 5, the veteran was admitted to the 
Brecksville VAMC.  He remained until April 13.  The veteran 
was experiencing paranoia, stating that a friend borrowed his 
truck, and then robbed a bank, leading the police to come 
after him.  He presented with severe paranoia and 
hallucinations as well as recurrent nightmares and dreams.  
The veteran began improving on medication.  The veteran was 
then transferred to the PRRTP unit.  The discharge summary 
indicates that the veteran was employable and competent when 
he was transferred.  The Board notes that the veteran's 
behavior belies that assessment.  The discharge summary 
indicates that the veteran very demanding when transferred 
into the program at Brecksville.  The veteran became 
increasingly agitated and demanding during his course of 
treatment, yelling and berating the treating psychiatrist.  
The veteran provoked an argument with the psychiatrist.  When 
other staff joined the argument because of the noise level, 
the veteran threw his hat into them and left.  Just prior to 
an irregular discharge, the veteran returned, apparently 
yelling and screaming that someone had stolen his jacket and 
hat.  The veteran's behavior escalated until police began 
making motions to handcuff him.  The veteran was then given a 
new jacket and hat and escorted from the unit by VA police.  
Of relevance is the fact that the veteran had been on 
medication while his agitation and paranoia increased and 
culminated into hostility toward VA staff.  The veteran's 
improvement could not last long enough for him to be 
discharged.  The Board finds that the evaluation of 
competency put forth during his stay in April 2005 carries 
little weight.  

The Board turns to the evidence against a finding of 
competency, comprised of his September 2003, May 2004, May 
2007 and October 2007 evaluations, as supplemented by his VA 
treatment records.  

A September 2003 VA examination was conducted in the course 
of a claim for service connection for post traumatic stress 
disorder (PTSD).  The veteran had appeared for evaluation for 
PTSD with the same examiner in May 2003, which reportedly 
took three and a half hours.  He failed to appear for a 
follow-up neuropsychology examination.  When he appeared in 
September, he had no memory of the examiner or the May 2003 
examination.  Due to the likelihood that the veteran would 
not reappear for follow-up testing, the examiner proceeded 
with diagnosis without neuropsychological testing.  The 
examiner noted that the veteran had been belligerent and 
threatening toward the facility staff prior to the interview, 
and calmed only after VA police were called.  The examiner 
diagnosed him with a cognitive disorder, not otherwise 
specified.  The veteran has a history of head injury, drug 
and alcohol abuse, paranoid schizophrenia and a brain 
aneurysm, surgically repaired.  The examiner indicated that 
the veteran was unable to organize himself sufficiently to 
care for himself.  The veteran had recently been released 
from the Valor House at VA and had begun living in his car.  
The veteran's hygiene was poor and his clothing dirty, and it 
was noted that he failed to appear for mental health 
appointments.

The veteran's VA treatment records from this period show 
significant impairment, tending to show incompetency.  In 
October 2003, the veteran appeared at the Salt Lake City VA 
Medical Center on referral from the Valor House.  The veteran 
was being asked to leave an apartment he had been sharing 
with another veteran and had refused to leave.  The veteran 
was described as angry, histrionic and loud.  The veteran's 
thoughts were somewhat tangential, but focused on how he 
perceived himself as "the good guy" in the situation.  In a 
February 2004 note, an examiner noted that the veteran had 
auditory hallucinations and delusions.  The examiner reported 
that the veteran had trouble in trying "to understand what 
was real and what are auditory hallucinations."  The veteran 
was delusional.  The veteran reported that his landlord had 
found a crack pipe in his apartment and that it was not his, 
and he was in danger of being evicted.  In April 2004, the 
veteran reported that he had been to court for obstruction of 
justice and for making an illegal right hand turn.  The 
record does not reflect how the obstruction of justice charge 
arose.  The veteran reported imminent eviction from his 
apartment for "for cursing and swearing" at a maintenance 
man who entered the apartment.  

In May 2004, the veteran was seen again by the same examiner 
who had evaluated him in September 2003.  Again, the examiner 
found him to be incompetent.  It was noted that, in the time 
since the September 2003, the veteran had been evicted from 
all his residences.  The veteran had been evicted from the 
Bigelow, Regis and Stratford buildings, in addition to being 
thrown out of his apartment in October 2003, as discussed.  
The examiner noted that the veteran had been eating mostly at 
restaurants, and drinking frequently.  The veteran would go 
to restaurants for food, without the money to sustain going 
to restaurants.  The veteran would go to grocery stores, but 
only for food that could be consumed quickly.  He does not 
cook.  The veteran's money was quickly spent.  The examiner 
noted trouble with executive functions, which is the ability 
to make and execute a plan.  The veteran's speech was 
pressured and his thoughts were tangential, circumstantial 
and had occasional flights of ideas.  The examiner noted that 
this behavior is consistent with bipolar disorder, in a manic 
phase.  The examiner assigned a GAF score of 55 based on 
PTSD, 50 for bipolar mania, 35 for alcohol dependence, and a 
35 for a cognitive disorder not otherwise specified.  The 
examiner noted the veteran's past history of impulsive 
behavior, his cognitive dysfunction and mental illness, and 
concluded that the veteran was not competent.  

The veteran's VA treatment records show extensive movement 
through the country, seeking treatment from several VA 
Medical Centers between 2003 and 2007.  The veteran was been 
seen in Ohio, Michigan, Wyoming and Utah in 2004 and 2005.  
At some point during 2004, the veteran was in Virginia long 
enough to have his VA claims file transferred there and the 
incompetency decision made from which the veteran appeals.  
The veteran's treatment records show that the veteran bounced 
between VA facilities in these states with the apparent goal 
of simply remaining in VA care.  An April 2005 note indicates 
that the veteran had been released from treatment in Toledo, 
only to take a bus to Brecksville and readmit himself.  A 
September 2005 note indicates that the veteran took a bus 
from Wyoming to Michigan with the ultimate goal of 
readmittance in Ohio.  Examiners frequently found him to be a 
poor historian and disorganized in his thoughts and ability 
to verbalize his treatment concerns.  There are numerous 
notations of drug and alcohol abuse, hallucinations, 
delusions, inappropriate behavior including aggression toward 
VA personnel and an inability to tell the difference between 
his hallucinations and reality.  The veteran's inability to 
communicate effectively even in a treatment environment that 
he is familiar with and with a staff prepared to assist those 
with mental illnesses is of great concern and speaks to a 
tremendous degree of disability.  

The veteran also received a May 2007 VA examination for his 
PTSD.  The examiner noted that the severity of the veteran's 
symptoms rendered him totally unemployable and recommended 
that a social work evaluation be performed to determine 
whether he was able to manage his own funds.  The veteran 
reported having been adopted.  While he evidently did not 
attempt to contact his birth parents, the veteran did locate 
his original birth certificate and name.  The veteran 
displayed a chauffeur license under that name at the 
interview.  The veteran reported ownership of two trucks, one 
of which was operable.  The veteran was living either one of 
his trucks or in an apartment.  It appears that he moved 
between truck and apartment regularly.  The veteran admitted 
alcohol and crack cocaine use the night before the interview.  
The examiner indicated that stabilization of the veteran on 
an outpatient basis would be difficult due to poor judgment, 
poor logic, impulsivity, mood instability, concrete thinking, 
narcissism and grandiosity.  The veteran's drug and alcohol 
abuse aggravate his symptoms and there was no indication that 
he will stop using either.  

The veteran was sent for a Social and Industrial Survey 
examination in October 2007.  The examiner utterly rejected a 
finding of competency.  The veteran had apparently 
overextended his financial resources in acquiring his 
restaurant, spending almost all of the money received in an 
award of retroactive benefits from VA.  The veteran 
acknowledged continued drug and alcohol abuse, and showed no 
indication that he would attempt to stop.  The veteran was 
disheveled and malodorous.  The veteran presented himself as 
overly familiar and comfortable.  The examiner reported that 
the veteran's thought processes were very difficult to 
follow, due to flights of ideas and alternating between the 
present and his Vietnam experiences, often in the same 
sentence.  As an example, the examiner recorded the veteran's 
response to a query about where he lived: "I live upstairs 
of the bar and sleep in the old office because we poked our 
heads out of the foxhole and the bullets were just whizzing 
by our heads and now I can just go down into the bar anytime 
I want and drink all the [soda pop] I want, it's great!"  
The veteran was also extremely inconsistent regarding his 
answers to several questions.  He initially reported 
compliance with his medication, but when the examiner pointed 
out that his last prescription refill had been in May, he 
admitted not taking his medications.  The veteran was 
apparently unconcerned by his inconsistent responses.  When 
asked about his drug use, the veteran first reported that he 
had not used drugs for several months, and then admitted 
usage the prior week.  The examiner indicated that the 
veteran "appeared to have no awareness of these varying 
answers."  

The veteran reported several different names for his 
restaurant; when pressed to clarify the name, the veteran 
said "I guess it's still being decided.  We were in a 
foxhole all night."  The veteran was very pleased with 
acquiring the restaurant and indicating his pride in being a 
business owner.  The veteran later admitted that he has never 
opened the bar, has no staff, no liquor license and he gave 
inconsistent answers as to why it was not opened.  At one 
point, he reported that the restaurant was closed by its 
previous owner either for health code violations, and that 
there were 16 health code violations that would have to be 
corrected.  He also indicated that a patron was shot and 
killed.  He also indicated that he could not obtain a liquor 
license because of his criminal record, and that he would 
have to marry a woman to have one put in her name.  The 
veteran later indicated that he did not care if it ever 
opened because he just enjoyed being a business owner.  The 
examiner observed that the veteran later ranted about health 
code violations, noting that he would not be bothered by such 
"stupid little things.

In regards to his ability to manage funds, the examiner noted 
that the veteran's self-reported expenses, including some for 
which he provided invoices, his utilities, mortgage, stereo 
rental and insurance exceed his income.  The veteran is 
reported to have no significant support system, meaningful 
friendships or family connections.  He socializes with the 
employees at the car repair shop next door to the restaurant.  
There is no indication that the veteran has meaningful 
support from his family, who live in the same town.  The 
examiner stated that the veteran's decision making ability 
was "extremely impaired" by extremely disorganized 
thoughts, with flight of ideas, poor focus, poor 
concentration, poor insight, poor logic, poor judgment, 
impulsivity, grandiosity and a diminished ability to assess 
risk properly.  The examiner concluded that the veteran was 
not competent.  

The Board is cognizant that the regulations provide for 
presumption in favor of competency, and that, when reasonable 
doubt arises regarding a beneficiary' s mental capacity to 
contract or to manage his own affairs, such doubt will be 
resolved in favor of competency.  However, in this case, the 
Board finds that the evidence that the veteran is incompetent 
for VA benefits purposes greatly outweighs the evidence that 
he is competent.  

The Board finds the most probative evidence to be the report 
of the July 2007 Field Examination report, which explained in 
detail the veteran's use of the recent award of retroactive 
benefits.  In finding the veteran's decision-making to be 
extremely impaired, the examiner cited to the veteran's 
purchase of a non-operating bar that he demonstrated little 
intention to open for business.  While the Board is not 
suggesting that a bad business decision can demonstrate 
incompetence, the extreme nature of this episode, especially 
his pride in being a "business owner", despite showing no 
intention of opening the business in question, illustrates 
how the veteran's psychiatric problems led him down highly 
self-destructive paths.  The veteran's constant use of drugs 
and alcohol also expose him to tremendous risk of loss and 
there is no indication that the veteran appreciates the harm 
that he suffers as a result of his drug and alcohol use.  The 
record shows a fixation with VA medical facilities, and ample 
treatment records from those facilities demonstrate that the 
veteran is a notoriously poor historian and appears unaware 
of his own inability to recall even the recent past.  The 
record also demonstrates frequent evictions and a history of 
threatening and belligerent behavior that has resulted in 
difficulties with VA staff and law enforcement officials.

The Board is cognizant that the veteran appears to have the 
basic ability to successfully function moment to moment, 
enough to perform simple math, but his decision-making and 
executive function abilities prevent success over any 
significant length of time.  When directly confronted, the 
veteran is able to adjust his behavior to social norms, and 
he appears to have some concept of right and wrong.  
Unfortunately, his delusions and hallucinations appear to 
severely hamper his ability to recognize right from wrong.  
His behavior appears to move between extremes, with little, 
if any, ability to differentiate between past and present.  
His apparent inability to understand inconsistencies in his 
own statements denotes a profound lack of insight and 
judgment.  

The Board is aware that the veteran was able to successfully 
appeal this claim, which denotes a minimal level of 
functioning.  The process of determining competency was begun 
and the appeal completed while the veteran lived with his 
aunt.  The Board finds that the mere perfection of the appeal 
does not create a reasonable doubt as to his competency.  

In sum, the Board finds that the preponderance of the 
evidence clearly and convincingly shows that the veteran is 
not competent to manage his own affairs, including the 
disbursement of funds without limitation.  The Board finds 
further that there is no reasonable doubt as to the veteran's 
competency.  Accordingly, the Board concludes that the 
presumption of competency has been overcome.  See 38 C.F.R. § 
3.353(d).  The Board concludes that the veteran is 
incompetent to handle disbursement of VA benefits.  See 38 
C.F.R. § 3.353(a).  

II. Due Process

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA is inapplicable to competency cases, in essence 
because it applies to claims filed under Chapter 51 of Title 
38, United States Code.  This case, like all competence 
cases, is subject to the provisions of Chapter 55 of Title 
38.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55).

The Board notes that the procedural requirements as described 
by Section 3.353 and the relevant procedures of appeals in 
Chapters 19 and 20 of Title 38 of the C.F.R. have been 
satisfied.  The veteran was represented in the course of this 
appeal.  The Board concludes that all due process 
requirements have been met.  

ORDER

The appeal is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


